Citation Nr: 1035900	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tooth extractions and 
fillings, claimed as a dental disorder.

2.  Entitlement to service connection for tooth extractions and 
fillings for VA dental treatment purposes.

3.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids, status post hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In July 2009 the Veteran submitted several documents to the Board 
without a waiver of initial RO consideration of this additional 
evidence.  As these copies of records contain no evidence related 
to the Veteran's claims listed on the title page, the Board will 
proceed to adjudication of these issues without prejudice to the 
Veteran.

The issue of entitlement to a rating in excess of 10 percent for 
hemorrhoids, status post hemorrhoidectomy is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran's tooth loss was not caused by loss of substance 
of the maxilla or mandible due to trauma or osteomyelitis during 
service.

2.  Teeth numbered 1, 3, 4, 17, 30, 31, and 32 were extracted 
prior to service or within the first 180 days of service.

3.  Teeth numbered 12, 13, 19, and 29 were noted as normal at 
entry and extracted or filled over a year after induction into 
service.

4.  The Veteran was discharged from service in August 1970, and 
this claim for dental treatment was not received until January 
2004.

5.  The Veteran did not incur service trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tooth extractions and 
fillings, claimed as a dental disorder, have not been met.  38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
4.150 (2009).

2.  The criteria for service connection for tooth extractions and 
fillings for VA dental treatment purposes have not been met.  38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in February 
2004, April 2006, July 2006, and February 2007.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to disability ratings and 
effective dates was provided in the April 2006, July 2006, and 
February 2007 correspondence.  

In addition, the Veteran and his representative have not argued 
that any error or deficiency in the accomplishment of the duty to 
notify has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination).  In view of the above, the Board 
finds that the notice requirements pertinent to the issues on 
appeal have been met.

The duty to assist also has been fulfilled in this appeal.  
Pertinent medical records have been associated with the claims 
file.  Regarding the Veteran's claims for service connection for 
tooth extractions and fillings, claimed as a dental disability, 
and for service connection for tooth extractions and fillings for 
VA dental treatment purposes, VA examinations were not conducted.  
However, a VA examination would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board finds 
that the available medical evidence is sufficient for an adequate 
determination of the issues decided herein.  There has been 
substantial compliance with all pertinent VA laws and regulations 
and to move forward with these claims would not cause any 
prejudice to the Veteran.

Service Connection for Tooth Extractions and Fillings

In his written submissions, the Veteran asserts that during basic 
training in October 1968 he had a reaction to his exposure to 
chemical warfare training in a gas chamber.  He claims this 
reaction infected his teeth, which caused abscesses, the 
extraction of four teeth, and fillings in four teeth.

According to the Veteran's service treatment records, his teeth 
were noted as acceptable during a pre-induction physical 
examination on July 31, 1968.  The Veteran entered active duty on 
September 9, 1968.  The Veteran was seen in the dental clinic on 
September 11, 1968.  According to a dental chart completed at 
that time, the Veteran was missing teeth 1, 17 and 32.  A partial 
denture replaced teeth 7, 8, 9, and 10.  Teeth 3, 4, 14, 15, 16, 
18, 20, and 29 had either carious lesions or restorations.  Teeth 
19, 30, and 31 were marked for extraction and no abscess of any 
tooth was shown.  On October 25, 1968, teeth 30 and 31 were 
removed and anesthetic was administered.  On December 11, 1968 
cavities were filled in teeth 18 and 20.  On February 28, 1969, 
teeth 3 and 4 were extracted and anesthetic was administered.  On 
November 5, 1969, cavities were filled in teeth 12 and 13.  On 
July 15, 1970, a cavity was filled in tooth 29.  In addition, the 
service separation examination showed teeth 1, 3, 4, 8, 9, 14, 
17, 19, 30, and 31 were missing and that teeth 15, 16, 29, and 32 
were restorable.  No abscess of any tooth was shown.

Under current VA regulations, compensation is only available for 
certain types of dental and oral conditions, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is 
available for loss of teeth if such is due to loss of substance 
of body of maxilla or mandible, only if such bone loss is due to 
trauma or osteomyelitis, and not to the loss of the aveolar 
process as a result of periodontal disease, as such loss is not 
considered disabling.  Id. at Note.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

In this case, the medical evidence shows missing teeth and 
fillings during service; however, there is no evidence of in-
service trauma to the mouth and osteomyelitis is not shown.  As 
noted, replaceable missing teeth and treatable carious teeth are 
not considered disabling for VA disability compensation purposes.  
See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  Under 
these circumstances, service connection for a dental disability 
for VA compensation purposes is not warranted as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



Tooth Extractions and Fillings for Dental Treatment Purposes

The Veteran is also seeking service connection for tooth 
extractions and fillings for the purpose of entitlement to VA 
outpatient dental treatment.  Legal authority describes various 
categories of eligibility for VA outpatient dental treatment, to 
include veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for veterans 
having a noncompensable service-connected dental condition (Class 
II eligibility); those having a noncompensable service-connected 
dental condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who were 
detained as a POW (Class II(b) and Class II(c) eligibility); 
those who made prior applications for, and received, dental 
treatment from VA for noncompensable dental conditions but were 
denied replacement of missing teeth that were lost during any 
period of service prior to his or her last period of service 
(Class IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating disability 
from an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation or 
who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. Chapter 
31 (Class V eligibility); and those who are scheduled for 
admission or who are otherwise receiving care and services under 
Chapter 17 of 38 U.S.C., where dental care is medically necessary 
(Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the Veteran is not compensably service connected 
for any dental disorder, and did not have any trauma to the teeth 
during service.  He is only service connected for hemorrhoids, 
but does not have a rating of 100 percent.  Service records 
reveal that the Veteran was not a POW, did not incur any wounds 
in combat, and had only one period of active service.  The 
Veteran also was not participating in a rehabilitation program 
under 38 U.S.C.A., Chapter 31, and fixing his dental problems was 
not medically necessary for a medical condition currently under 
treatment by VA.  For these reasons, the Board finds that the 
Veteran does not qualify for Class I, II(b), (c), IIR, III, IV, 
V, or VI eligibility.

Regarding Class II eligibility, the following principles apply to 
dental conditions noted at entry and treated during service.  (1) 
Teeth noted as normal at entry will be service-connected if they 
were filled or extracted after 180 days or more of active 
service.  (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.  (3) Teeth 
noted as carious but restorable at entry will not be service-
connected on the basis that they were filled during service.  
However, new caries that developed 180 days or more after such 
tooth was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will be 
service-connected if extraction was required after 180 days or 
more of active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, regardless of treatment 
during service.  (6) Teeth noted as missing at entry will not be 
service connected, regardless of treatment during service.  38 
C.F.R. § 3.381(d).

In the instant case, the service treatment records show that 
teeth 1, 3, 4, 17, 30, 31, 32 were extracted either before 
service or within the first 180 days of service.  As such, 
service connection for the purpose of establishing eligibility 
for dental treatment is not warranted for these teeth.  It is 
unclear when or if tooth 19 was extracted, although it was marked 
as present at entry into service.  Dental treatment records 
indicate that this tooth had carious lesions or restorations, but 
this also was noted as a "mistake" on the Veteran's dental 
chart.  The dentist may have mistaken tooth 19 for tooth 20 on 
this chart.  In any event, tooth 19 was marked for extraction at 
entry and was noted as missing upon separation.  The Board, 
therefore, will consider tooth 19 as a service-connected 
noncompensable dental condition for the purpose of establishing 
eligibility for outpatient dental treatment.  See 38 C.F.R. 
§ 3.381.  

Service treatment records also show that teeth 18 and 20 had 
either carious lesions or restorations at entry into service and 
were filled within 180 days of entry into service.  Teeth 12, 13, 
and 29 were filled more than a year after induction into service 
and were noted as normal at entry.  The Board, therefore, will 
consider teeth 12, 13, and 29 as service-connected noncompensable 
dental conditions for the purpose of establishing eligibility for 
outpatient dental treatment.  See 38 C.F.R. § 3.381.  

Those having a service-connected noncompensable dental condition 
or disability shown to have been in existence at time of 
discharge or release from active service, which took place before 
October 1, 1981, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (A) they were 
discharged or released, under conditions other than dishonorable, 
from a period of active military, naval, or air service of not 
less than 180 days; (B) application for treatment is made within 
one year after such discharge or release; and (C) Department of 
Veterans Affairs dental examination is completed within 14 months 
after discharge or release, unless delayed through no fault of 
the Veteran.  38 C.F.R. § 17.161(2)(i).

In this case, the Veteran separated from military service in 
August 1970 under conditions other than dishonorable and did not 
make this application for treatment until January 2004.  (The 
claims file also shows that he previously applied for dental 
treatment in September 1983, August 1990, September 1991, and May 
1996.)  As the Veteran did not apply for dental treatment within 
one year after separation, the Veteran does not qualify for Class 
II eligibility.  The Veteran does not fall into any eligibility 
class under 38 C.F.R. § 17.161.

Further, in the event that the Veteran is asserting that his 
exposure to the gas chamber during chemical warfare training 
during basic training was tantamount to "service trauma," and 
that he should be authorized reasonably necessary Class II(a) 
treatment necessary to correct his service-connected 
noncompensable conditions, the Board notes that the Veteran has 
not established he suffered any "service trauma."  Under the 
applicable statute for Class II(a) eligibility, 38 U.S.C.A. 
§ 1712(a)(1)(C), service trauma is "an injury or wound produced 
by an external physical force during the performance of military 
duties, and does not include the intended result of proper 
medical treatment."  Nielson v. Shinseki, 607 F.3d 802, 804 
(Fed. Cir. 2010) (denying extraction of nearly all of a veteran's 
teeth during service was a "service trauma").  There is no 
evidence in the record that the Veteran engaged in chemical 
warfare training during basic training in October 1968, and even 
if he did, there is no evidence that exposure to a gas or gases 
caused dental infections or abscesses.  Rather, service treatment 
records show that tooth 19 was marked for extraction at entry 
into service.  Teeth 12, 13, and 29 were filled more than a year 
after entry; however, there is no indication in the service 
treatment records that these fillings were needed for any reason 
other than a periodontal infection.  There is no record of an 
abscess or gas infections.  

For the foregoing reasons, the Board finds that the Veteran is 
ineligible for VA dental treatment under 38 C.F.R. § 17.161, and 
the claim for service connection for tooth extractions and 
fillings for VA dental treatment purposes must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Service connection for tooth extractions and fillings, claimed as 
a dental disorder, is denied.

Service connection for tooth extractions and fillings for VA 
dental treatment purposes is denied.


REMAND

Concerning the issue of entitlement to a rating in excess of 10 
percent for hemorrhoids, the Board notes that the February 2004 
VA examination of record is too remote in time to evaluate the 
current severity of the disorder.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately reveal 
the current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination--particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994) (where service connection has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern).  Therefore, on remand the Veteran should be 
scheduled for a VA examination to determine the current severity 
of his hemorrhoid disability.

Before such an examination is scheduled, however, the RO/AMC 
should make an attempt to obtain any current private and VA 
medical records concerning the Veteran's hemorrhoids.  The Board 
notes that within the claims file there are no records for 
treatment for the Veteran's hemorrhoids at the Nashville VAMC or 
VA's clinic in Chattanooga since June 2006, more than four years 
ago.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
his representative and ask them to specify 
all private and VA medical care providers who 
treated him for his hemorrhoid disability 
since June 2006.  After the Veteran has 
signed the appropriate releases, the RO/AMC 
shall then attempt to obtain and associate 
with the claims file any records identified 
by the Veteran that are not already 
associated with the claims file, in 
particular any records of treatment or 
evaluation from the Nashville VA Medical 
Center and the VA clinic in Chattanooga, for 
the period from June 2006 to the present.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
afforded an examination to ascertain the 
present severity of his service-connected 
hemorrhoids.  All indicated evaluations, 
studies and tests deemed necessary, including 
laboratory testing, should be accomplished.  
In this regard, the examiner should 
specifically address whether the Veteran has 
hemorrhoids with persistent bleeding and with 
secondary anemia, or hemorrhoids with 
fissures.

The claims file must be made available to and 
reviewed by the examiner.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion as to the severity of 
the Veteran's hemorrhoids.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  

3.  Thereafter, the case should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


